DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
Applicant argues that Van de Ven et al [US 2013/0002157 A1] in view of Yan et al [US 2018/0132329 A1] does not teach or discloses “wherein the light emitting device is configured to generate the fourth unsaturated light corresponding to a plurality of points” (see page 9-12)
Examiner disagrees:
The applicant amendments are not sufficient to overcome the prior art of record, the limitation “are adapted to” and “anywhere” are not sufficient to overcome the prior art. 
Van de Ven discloses Pursuant to some embodiments of the present invention, semiconductor light emitting devices are provided which include a first string of first light emitting diodes ("LED") that emit unsaturated light having a color point that is within at least eight MacAdam ellipses from one or more points within a first region on the 1931 CIE Chromaticity Diagram defined by x, y chromaticity coordinates (0.32, 0.40), (0.36, 0.48), (0.43 0.45), (0.36, 0.38), (0.32, 0.40), a second string of second LEDs that emit unsaturated light having color point that is within at least eight MacAdam ellipses from 
Van de Ven discloses wherein the drive circuit (Fig. 9, 10e & Paragraph [0082]) is configured to adjust the relative values of first, second, third, and fourth drive currents (Fig. 9, 14-17 & Paragraph [0080-82]) provided to the LEDs in the first, second, and third LED strings (Fig. 9, 11e to 13e), respectively, to adjust a fourth color point (Paragraph [0040-70]) of a fourth unsaturated light (Paragraph [0081]) that results from a combination of the first, second, and third unsaturated light (Fig. 5a-b, 35-38 & Paragraph [0068-69]); wherein the drive circuit (Fig. 9, 10e & Paragraph [0082]) is configured to adjust the fourth color point so that it falls within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0046]) having a correlated color temperature between about 1800K and about 3200K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Fig. 9, 13e & Paragraph [0082]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light (Fig. 2 and 4 & Paragraph [0063-65]).

Yan discloses one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 (Paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 for purpose of creating desirable characteristics for a quality white light source as disclosed by Yan (Paragraph [0003]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Yan discloses Quality of color may be measured using various metrics, such as the widely used color rendering index (CRI, or "CIE R.sub.a"), as defined by the International Commission on Illumination (CIE). CIE R.sub.a is a quantitative measure of how accurately an artificial light source reproduces object color across a range of colors, as compared with natural light. The artificial light source can be tested using a number of CIE standard color samples; examples used herein are based on the standard R1-R15 sample set. Another measure of quality of color includes the "TM-30-15" color metrics recently published by the Illuminating Engineering Society (IES) (Technical Memorandum TM-30-15, entitled "IES Method for Evaluating Light Source Color Rendition"). TM-30-15 color metrics include a fidelity metric (Rf) similar to CRI and a gamut metric (Rg) that indicates average saturation level relative to a reference source. High CRI, or Rf and Rg close to 100, are desirable characteristics for a quality white light source (see paragraph [0003]).

    PNG
    media_image1.png
    590
    1308
    media_image1.png
    Greyscale

Therefore, Van de Ven and Yan are prior arts with same field of endeavor. The combination of both reference teaches recites limitations explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Yan et al [US 2018/0132329 A1].
In regards to claim 1. Van de Ven discloses a semiconductor light emitting device, comprising: 
a first light emitting diode ("LED") string that comprises a first LED (Fig. 9, 11e) that has a first recipient luminophoric medium (Paragraph [0010]) that comprises a first luminescent material (Paragraph [0062-65]), wherein the first LED and first luminophoric medium together are adapted to emit a first unsaturated light having a first color point (Paragraph [0061-64]) anywhere within a white color range (Fig. 1, 2 & Paragraph [0042-44]) defined by a polygonal region on the 1931 CIE Chromaticity Diagram defined by the following ccx, ccy color coordinates: (0.4006, 0.4044), (0.3736, 0.3874), (0.3670, 0.3578), (0.3898, 0.3716) (Fig.1, 2 and 4 & Paragraph [0043-53]); 
a second LED string that comprises a second LED (Fig. 9, 14e & Paragraph [0082]) that has a second recipient luminophoric medium (Paragraph [0010]) that comprises a second luminescent material (Paragraph [0010]), wherein the second LED and second luminophoric medium together are adapted to (Paragraph [0010]) emit a second unsaturated light having a second color point anywhere within a red color range (Fig. 9, 14e) defined by the spectral locus between the constant CCT line of 1600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]) and the line of purples, a line connecting the ccx, ccy color coordinates (0.61, 0.21) and (0.47, 0.28) (Fig.1, 2 and 4 & Paragraph [0043-53]), and the constant CCT line of 1600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); 
a third LED string that comprises a third LED (Fig. 9, 12e) that has a third recipient luminophoric medium (Paragraph [0010]) that comprises a third luminescent material (Paragraph [0010]), wherein the third LED and third luminophoric medium (Paragraph [0010]) together are adapted to  emit a third unsaturated light having a third color point (Fig. 9, 12e) are adapted to within a yellow/green color range (Fig. 8, 12d & Paragraph [0074]) defined by the constant CCT line of 4600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]), the Planckian locus between 4600K and 550K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]), the spectral locus, and a line connecting the ccx, ccy color coordinates (0.445, 0.555) and (0.38, 0.505) (Fig.1, 2 and 4 & Paragraph [0043-53]); and 
a drive circuit (Fig. 9, 10e); 
wherein the drive circuit (Fig. 9, 10e & Paragraph [0082]) is configured to adjust the relative values of first, second, third, and fourth drive currents (Fig. 9, 14-17 & Paragraph [0080-82]) provided to the LEDs in the first, second, and third LED strings (Fig. 9, 11e to 13e), respectively, to adjust a fourth color point (Paragraph [0040-70]) of a fourth unsaturated light (Paragraph [0081]) that results from a combination of the first, second, and third unsaturated light (Fig. 5a-b, 35-38 & Paragraph [0068-69]); wherein the drive circuit (Fig. 9, 10e & Paragraph [0082]) is configured to adjust the fourth color point so that it falls within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0046]) having a correlated color temperature between about 1800K and about 3200K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Fig. 9, 13e & Paragraph [0082]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light (Fig. 2 and 4 & Paragraph [0063-65])
Van de ven does not specify with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120.
Yan discloses one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 (Paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 for purpose of creating desirable characteristics for a quality white light source as disclosed by Yan (Paragraph [0003]).
In regards to claim 2. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the LEDs in the first, second, and third LED strings (Fig. 9, 11e to 13e) comprise blue LEDs having a peak wavelength between about 405 nm and about 485 nm (Fig. 5a & Paragraph [0053 & 0068]).
In regards to claim 3. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the white color range comprises a single 5-step MacAdam ellipse (Paragraph [0084]) with center point (0.3818, 0.3797) with a major axis "a" of 0.01565, minor axis "b" of 0.00670, with an ellipse rotation angle 0 of 52.700 relative to a line of constant ccy values (Fig.1, 2 and 4 & Paragraph [0043-53]).
In regards to claim 6. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the white color range comprises a single 3-step MacAdam ellipse (Paragraph [0015]) with center point (0.3818, 0.3797) with a major axis "a" of 0.00939, minor axis "b" of 0.00402 (Fig.1, 2 and 4 & Paragraph [0043-53]), with an ellipse rotation angle 0 of 53.7 relative to a line of constant ccy values (Fig.1, 2 and 4 & Paragraph [0043-53]).
In regards to claim 7. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Fig. 9, 13e & Paragraph [0082]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light with one or more of Rf greater than or equal to about 85, Rg greater than or equal to about 85 and less than or equal to about 115 (Yan: Paragraph [0003]).
In regards to claim 8. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 7, wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Fig. 9, 13e & Paragraph [0082]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 100 and less than or equal to about 112 (Yan: Paragraph [0003]).
In regards to claim 9. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the drive circuit (Fig. 9, 10e) is configured to adjust the fourth color point so that it falls within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0046]) having a correlated color temperature between about 1800K and about 3200K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); and wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Paragraph [0081]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light (Fig. 2 and 4 & Paragraph [0063-65]) with one or more of: Rf greater than or equal to about 80; and Rg greater than or equal to about 103 and less than or equal to about 112 (Yan: Fig. 10, 1000 & Paragraph [0050]).
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Yan et al [US 2018/0132329 A1] as applied to claim 1 above, and further in view of H. R Davidson and H. Hemmendinger [Comparison of Munsell and Macadam Color Spaces March 10 1985].
In regards to claim 4. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the red color range (Fig.1, 2 and 4 & Paragraph [0043-53]) comprises a region on the 1931 CIE Chromaticity Diagram (Abstract) defined by a step MacAdam ellipse at 1200K (Fig. 4 & Paragraph [0112]).
Van de Ven in view of Yan does not specify defined by a 20-step MacAdam ellipse at 1200K, 20 points below the Planckian locus.
H. R Davidson and H. Hemmendinger discloses defined by a 20-step MacAdam ellipse, 20 points below the Planckian locus (Page 607, Fig. 3, 6 to 60 MacAdam steps).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven in view of Yan with defined by a step MacAdam ellipse, 20 points below the Planckian locus for purpose of providing color differences for constant hue steps as disclosed by H. R Davidson and H. Hemmendinger (see Fig. 2 and page 607).
In regards to claim 5. Van de Ven discloses the semiconductor light emitting device of claim 1, wherein the yellow/green color range (Fig. 8, 12d & Paragraph [0074]) comprises a region on the 1931 CIE Chromaticity Diagram (Fig.1, 2 and 4 & Paragraph [0043-53]) defined by a step MacAdam ellipse at 3700K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]), 
Van de Ven in view of Yan does not specify a 16-step MacAdam ellipse
H. R Davidson and H. Hemmendinger discloses a 16-step MacAdam ellipse (Page 607, Fig. 3, 6 to 60 MacAdam steps), 30 points above Planckian locus (Page 607, Fig. 3, 6 to 60 MacAdam steps).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven in view of Yan with defined by a step MacAdam ellipse, 20 points below the Planckian locus for purpose of providing color differences for constant hue steps as disclosed by H. R Davidson and H. Hemmendinger (see Fig. 2 and page 607).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Yan et al [US 2018/0132329 A1] as applied to claim 1 above, and further in view of Negley et al [US 2011/0043137 A1].
In regards to claim 14. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, 
Van de Ven in view of Yan does not specify wherein the drive circuit is responsive to input from one or more of an end user of the semiconductor light emitting device and one or more sensors measuring a characteristic associated with the performance of the semiconductor light emitting device.
Negley discloses wherein the drive circuit (Fig. 6, 200) is responsive to input (Fig. 6, 218 and 219 & Paragraph [0052-54]) from one or more of an end user of the semiconductor light emitting device (Fig. 6, 202, 204 and 206 & Paragraph [0052]) and one or more sensors (Fig. 6, 222 & Paragraph [0054]) measuring a characteristic associated with the performance of the semiconductor light emitting device (Fig. 6, 202, 204 and 206 & Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven in view of Yan with the drive circuit is responsive to input from one or more of an end user of the semiconductor light emitting device and one or more sensors measuring a characteristic associated with the performance of the semiconductor light emitting device for purpose of adjust for emission variations over the lifetime of the luminaire as disclosed by Negley (Paragraph [0054]).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Yan et al [US 2018/0132329 A1]
In regards to claim 15. Van de Ven discloses a method of forming a light emitting apparatus, the method comprising: providing a substrate (Fig. 11a, 42 & Paragraph [0090]), 
mounting a first LED, a second LED, and a third LED (Fig. 11a, 48) on the substrate (Fig. 11a, 42 & Paragraph [0090]), 
providing first, second, and third luminophoric mediums (Paragraph [0010]) in illuminative communication with the first, second, and third LEDs (Fig. 11a, 48), respectively, 
wherein a combined light (Paragraph [0056]) emitted by the first, second, and third LEDs (Fig. 11a, 48) and the first, second, and third luminophoric mediums (Paragraph [0010]) together has a fourth color point that falls within a 7- step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0046]) having a correlated color temperature between about 1800K and about 3200K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); 
wherein the light emitting apparatus is configured to generate the combined light corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path with the light generated at each point having light (Fig. 2 and 4 & Paragraph [0063-65])
Van de ven does not specify with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120.
Yan discloses one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 (Paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with one or more of Rf greater than or equal to about 80, Rg greater than or equal to about 80 and less than or equal to about 120 for purpose of creating desirable characteristics for a quality white light source as disclosed by Yan (Paragraph [0003]).
In regards to claim 16. Van de Ven in view of Yan discloses the method of claim 15, wherein the first LED (Fig. 9, 11e) and the first luminophoric medium (Paragraph [0010]) are configured to emit combined light having a first color point within a white color range (Fig. 1, 2 & Paragraph [0044]) defined by a polygonal region on the 1931 CIE Chromaticity Diagram (Paragraph [0044]) defined by the following ccx, ccy color coordinates: (0.4006, 0.4044), (0.3736, 0.3874), (0.3670, 0.3578), (0.3898, 0.3716) (Paragraph [0053]); the second LED (Fig. 9, 14e & Paragraph [0082]) and the second luminophoric medium (Paragraph [0010]) are configured to emit combined light having a second color point within a red color range (Fig. 9, 14e) defined by the spectral locus between the constant CCT line of 1600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]) and the line of purples, the line of purples, a line connecting the ccx, ccy color coordinates (0.61, 0.21) and (0.47, 0.28) (Fig.1, 2 and 4 & Paragraph [0043-53]), and the constant CCT line of 1600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); and the third LED and the third luminophoric medium are configured to emit combined light having a third color point within a yellow/green color range (Fig. 8, 12d) defined by the constant CCT line of 4600K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]), the Planckian locus between 4600K and 550K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]), the spectral locus, and a line connecting the ccx, ccy color coordinates (0.445, 0.555) and (0.38, 0.505) (Fig.1, 2 and 4 & Paragraph [0043-53]).
In regards to claim 17. Van de Ven in view of Yan discloses the method of claim 15, wherein the first, second, and third LEDs and first, second, and third luminophoric mediums (Paragraph [0010]) are provided as phosphor-coated blue (Paragraph [0007]) light emitting device chips (Paragraph [0059]).
In regards to claim 18. Van de Ven in view of Yan discloses the method of claim 15, wherein one or more of the first, second, and third luminophoric mediums (Paragraph [0010]) are provided in positions remotely located from the first, second, and third LEDs (Fig. 11, 48), respectively.
In regards to claim 19. Van de Ven in view of Yan discloses the method of claim 18, wherein the first, second, and third (Fig. 11, 48) luminophoric mediums (Paragraph [0010]) are provided in positions remotely located from the first, second, and third LEDs (Fig. 11, 48), respectively.
In regards to claim 20. Van de Ven in view of Yan discloses the semiconductor light emitting device of claim 1, wherein the drive circuit (Fig. 9, 10e) is configured to adjust the fourth color point (Paragraph [0040-70]) so that it falls within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus (Paragraph [0015]) having a correlated color temperature between about 1800K and about 3200K (Fig. 4, 1000k to 10000k & Paragraph [0042-44]); and wherein the light emitting device (Fig. 9) is configured to generate the fourth unsaturated light (Paragraph [0081]) corresponding to a plurality of points (Fig. 5a-b & Paragraph [0068-70]) along a predefined path; wherein: the light generated at points along about 85% (Paragraph [0123]) of the predefined path has Rf greater than or equal to about 84 (Yan: Fig. 10, 1000 & Paragraph [0003 & 0050]); the light generated at points along about 85% (Paragraph [0123]) of the predefined path has Rg greater than or equal to about 95 and less than or equal to about 110 (Yan: Fig. 10, 1000 & Paragraph [0003 & 0050]): or both.
Allowable Subject Matter
Claims 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein the second unsaturated light has a spectral power distribution that falls between 0.0% to 14.8% for wavelengths between 380 nm to 420 nm, between 2.1% to 15% for wavelengths between 421 nm to 460 nm, between 2.0% to 6.7% for wavelengths between 461 nm to 500 nm, between 1.4% to 12.2% for wavelengths between 501 nm to 540 nm, between 8.7% to 24.7% for wavelengths between 541 nm to 580 nm, between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm.” as recited in claim 10.
“wherein the third unsaturated light has a spectral power distribution that falls between 0.0% to 1.1% for wavelengths between 380 nm to 420 nm, between 0.9% to 25.3% for wavelengths between 421 nm to 460 nm, between 4.2% to 52,7% for wavelengths between 461 nm to 500 nm, between 56.6% to 77.5% for wavelengths between 501 nm to 540 nm, 100.0% for wavelengths between 541 nm to 580 nm, between 80.5% to 129.5% for wavelengths between 581 nm to 620 nm, 48.4% to 144.9% for wavelengths between 621 nm to 660 nm, between 12.6% to 91.6% for wavelengths between 661 nm to 700 nm, between 3.2% to 35.3% for wavelengths between 701 nm to 740 nm, and between 1.0% to 10.5% for wavelengths between 741 nm to 780 nm.” as recited in claim 11.
“wherein the second unsaturated light has a spectral power distribution that falls between tbetween 0% to 0.1% for wavelengths between 380 nm to 420 nm, between 2.3% to 2.7% for wavelengths between 421 nm to 460 nm, between 4.3% to 5% for wavelengths between 461 nm to 500 nm, between 9.5% to 10.2% for wavelengths between 501 nm to 540 nm, between 24.6% to 24.7% for wavelengths between 541 nm to 580 nm, between 60.4% to 61% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 51.5% to 71.7% for wavelengths between 661 nm to 700 nm, between 12.4% to 27.8% for wavelengths between 701 nm to 740 nm, and between 2.4% to 8.4% for wavelengths between 741 nm to 780 nm.” as recited in claim 12.
“wherein the third unsaturated light has a spectral power distribution that falls 0.2% to 0.3% for wavelengths between 380 nm to 420 nm, between 0.9% to 1.0% for wavelengths between 421 nm to 460 nm, between 4.8% to 5.0% for wavelengths between 461 nm to 500 nm, between 56.8% to 58.9% for wavelengths between 501 nm to 540 nm, 100.0% for wavelengths between 541 nm to 580 nm, between 129.4 and 129.5% for wavelengths between 581 nm to 620 nm, between 137.8 and 140.5% for wavelengths between 621 nm to 660 nm, between 65.6% to 91.6% for wavelengths between 661 nm to 700 nm, between 16.8% to 35.3% for wavelengths between 701 nm to 740 nm, and between 1.0% to 3.6% for wavelengths between 741 nm to 780 nm.” as recited in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844